DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
The office action is being examined in response to original filling submitted by the applicant on January 28, 2020.
Claims 2 and 5 were cancelled. Claims 1, 3-4, and 6-11 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  01/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 3, 7-11 are objected to because of the following informalities: 
The recitation “the area” in line 7 (claim 3), in line 3 (claim 7), in line 3 (claim 10) and line 4 (claim 11) should be “the certain area”, which is consistent with the recitation “a certain area”.
	The dependent claims are also objected to due to their dependency.
Appropriate action is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a surrounding information acquisition unit” in claim 1, line 3. 
“a running unit” in claim 1, line 5. 
“a first position estimation unit” in claim 1, line 7.
“a second position estimation unit” in claim 1, line 11.
“a control unit” in claim 1, line 15.
“a storage unit” in claim 1, line 17.
“a surrounding information analysis unit” in claim 3, line 3.
“a route generation unit” in claim 6, line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 
	Upon reviewing the disclosure, it appears “a surrounding information acquisition unit” corresponds to the structure of “The surrounding information acquisition unit 14 may be a visible light camera that acquires two-dimensional images or a laser scanner such as a laser range sensor” per ¶0048; “a running unit corresponds to “The running unit 103 includes wheels 103a that move the autonomous running device 100 and a driving device (not illustrated) that drives the wheels 103a. The running unit 103 includes a rotation sensor 103b that detects rotation amounts of the wheels 103a.” per ¶0051;  “a control unit” corresponds to a “CPU” per ¶0052; “a storage unit” correspond to “The storage unit 105 is a storage medium such as a hard disk drive or a flash memory” per ¶0068. Conversely, “a first position estimation unit”, “a second position estimation unit”, “a surrounding information analysis unit”, and “a route generation unit” the Examiner could not locate the correspond specific structure in the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 

Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitations “a first position estimation unit” in claim 1, line 7; “a second position estimation unit” in claim 1, line 11; “a surrounding information analysis unit” in claim 3, line 3; “a route generation unit” in claim 6, line 2… are lacking corresponding structure in the disclosure.
The dependent claims are also rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitations “an abnormal value” in lines 22 and 24 which is indefinite. Claims 10-11 also recite the same limitation. It is unclear if applicant is referring to the same abnormal value, or an alternate abnormal value.
Consequently, the dependents claims are rejected as well due to their dependency.

The limitations “a first position estimation unit” in claim 1 (line 7), “a second position estimation unit” in claim 1 (line 11), “a surrounding information analysis unit” in claim 3 (line 3), and “a route generation unit” in claim 6 (line 2) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 11 is directed to a computer readable medium which In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While the specification indicates that the computer readable medium could be a hard disk drive or a flash memory, the broadest reasonable interpretation of “computer readable medium”, in light of the specification, could be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the computer readable medium is a non-transitory computer readable medium

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2019026761 by Miyazaki (Miyazaki hereafter).

RE Claims 1, 10, and 11:
Miyazaki discloses an autonomous running device (automated guided vehicle such as AGV 10, ¶0043-0044), a method, and a computer readable recording medium that autonomously runs in a certain area (moving space; see ¶0046 and fig. 3, 4a, and 10), the autonomous running device (AGV 10) comprising: 
- a surrounding information acquisition unit (The laser range finder 15, see ¶0113 and ¶0067) that acquires information about surroundings of the autonomous running device (¶0113 and ¶0067: LRF 15 sense surrounding space…to output first sensor data); 
- a running unit (drive unit 17 + motors 16) that moves the autonomous running device (¶0072 and ¶0083; PWM signal to drive unit 17 cause motor 16 to rotate driving wheels 11a and 11b); 
- a rotation sensor (encoder unit 18,¶0084) that detects rotation amounts of wheels provided to the running unit (¶0084: encoder unit 18 measures the rotational position or rotational speed of the wheels 11a and 11b); 
- a first position estimation unit (14e+14a) that estimates a position of the autonomous running device on the basis of the information about the surroundings of the autonomous running device, produces information about the estimated position of the autonomous running device as first positional information {¶0113:The first positioning device 14e performs the first estimation calculation using the data (first sensor data) output from the LRF15, and estimates the position and orientation of the AGV10), and updates the first positional information (¶0129: the first estimation calculation is performed again and the value of the first reliability data output again; ¶0133: the first positioning device 14e repeats the initial position identification until the reliability recovers); 
- a second position estimation unit (second positioning device 19) that estimates a position of the autonomous running device on the basis of the rotation amounts {¶0112: The second positioning device 19 acquires the data output from the rotary encoders 18a and 18b, generates data (x, y, θ) indicating the position and orientation of the AGV10, and outputs the data (x, y, θ) to the microcomputer 14a}, produces information about the estimated position of the autonomous running device as second positional information {¶0114: The second positioning device 19 performs a second estimation calculation using the data (second sensor data) output from the two encoders 18a and 18b, and estimates the position and orientation of the AGV 1.The second sensor data includes information on the rotational state or rotational speed of the motor or wheels.}, and updates the second positional information (¶0114: The second estimation calculation includes a process of integrating the initial values of the coordinates and the angle of the AGV 10 with the amount of change of the coordinates and the angle calculated based on the outputs of the two encoders 18a and 18b, respectively. The initial values of the coordinates and the angle may be periodically updated with the values of the coordinates and the angle calculated by, for example, the first positioning device 14e. The second positioning device 19 sends data indicating the coordinates (x, y) and the angle θ to the microcomputer 14a); 
- a control unit (microcomputer 14a + operation management device 50; see ¶0072 and ¶0078) that performs autonomous movement control on the autonomous running device (AGV 10) on the basis of the first positional information (14e) or the second positional information (19) {see ¶0084: The microcomputer 14a can control the movement of the AGV 10 by using not only the signal received from the positioning device 14e but also the signal received from the encoder unit 18; ¶0046: The AGV 10 can automatically travel in the moving space S according to a command from the operation management device 50; ¶0059: After the map is created, each AGV10 can automatically travel while estimating its own position using the map}; and 
- a storage unit (memory 14b + storage device 14c), wherein 
(¶0073: The memory 14b is a volatile storage device that stores a computer program executed by the  microcomputer 14a. The memory 14b can also be used as a work memory when the microcomputer 14a and the positioning device 14e perform calculations;¶0117: microcomputer 14a basically controls the drive device 17 so as to travel using LRF coordinates reliability output from the first positioning device 14e; ¶0093: positioning 14e stored in memory 14b while traveling),
- the second position estimation unit (second positioning device 19) estimates the position of the autonomous running device using, as an initial position, the position stored in the storage unit as the first positional information, when the first positional information is an abnormal value {¶0093: “The positioning device 14e stores, for example, the position of the black spot 4 in memory 14b”… or in another word the initial position using LRF is stored in the storage unit; ¶0073: “The memory 14b can also be used as a work memory when the microcomputer 14a and the positioning device 14e perform calculations”… ¶0114: “The initial values of the coordinates and the angle for second positioning 19 may be periodically updated with the values of the coordinates and the angle calculated by the first positioning device 14e”… that means the 1st and 2nd positioning device use same initial position when performing calculation; ¶0117: “second positioning device 19 are periodically overwritten to synchronized with the LRF coordinates when LRF is reliable…under the situation where the output of the first positioning device 14e is considered to be unreliable…the microcomputer 14a issues a command to cause the first positioning device 14e to execute the initial position identification, and attempts to restore the reliability. In other words, when the microcomputer 14a selects the estimation result by the second positioning device 19, the first positioning device 14e uses the first sensor data and the estimation result by the second positioning device to identify the initial position (First estimation calculation) is performed”… that means, second positioning device 19 are periodically overwritten with the LRF 1st positioning, which is from memory 14b as the initial position, to calculate encoder coordinates when LRF is reliable, and when LRF is unreliable (which is when 1st positioning is in the abnormal value), the microcomputer 14a stop synchronizing and selects the estimation result by the second positioning device 19 that is calculated using initial position from memory/storage unit}, and 
the control unit (14a) performs the autonomous movement control on the basis of the second positional information when the first positional information is an abnormal value (¶0116: “The microcomputer 14a uses the estimation result by the first positioning device 14e and the second positioning device 19 depending on whether or not the reliability data indicating the certainty of the estimation result by the first positioning device 14e meets a predetermined condition… to notify driving device 17 to control motor 16 of AGV 10”… meaning that 2nd positioning is used when 1st positioning is unreliable/abnormal).
	

RE Claim 6:
 Miyazaki discloses the autonomous running device according to claim 1. Miyazaki further discloses comprising a route generation unit (the travel control device 14 + terminal device 20, ¶0077) that produces a route of the autonomous running device {the AGV 10 receives the travel route data R indicating the travel route from the tablet computer. The traveling route data R at this time includes marker data indicating the positions of a plurality of markers. The "marker" indicates a passing position (passage point) of the traveling AGV 10, see ¶0077 and ¶0110}, wherein the control unit (portion 50 of element 14a+50) produces a track of the autonomous (see fig. 10 and ¶0110: positon M1 to position Mn+1) and performs real time computing processing such that the autonomous running device autonomously moves on the track {¶0110: The CPU 51 periodically receives data indicating the current position and posture from the AGV 10 via the access point 2. In this way, the operation management device 50 (which is part of the control unit 14a+50) can track the position of each AGV 10; also see ¶0107-¶0109}.

RE Claim 7:
Miyazaki The autonomous running device according to claim 6. Miyazaki further discloses wherein the route generation unit (the travel control device 14 + terminal device 20, ¶0077) produces the route (using Route data R to travel M1 to Mn+1, see fig. 10 and ¶0108-¶0110) from the position of the autonomous running device in the area (AGV10 position M2) to a target point (final target position Mn+1).

RE Claim 8:
Miyazaki discloses the autonomous running device according to claim 7. Additionally, Miyazaki further discloses wherein, when target point information serving as positional information about the target point is received from an external apparatus {when tablet 20  or operation management device 50 generate command to target position M via the access point 2, and the AGV 10 receives the travel route data R indicating the travel route from the tablet computer; see ¶0108-¶0110 and ¶0077-0079}, the route generation unit (travel control device 14 of element 14+20) uses the position of the autonomous running device estimated by the first position estimation unit (14e) as an initial position (¶0122: “when AVG 10 is turn on microcomputer 14a cause the first positioning device 14e to execute the initial position identification (step S101)…” and produces the route from the initial position to the target point {¶0077: “The travel route data R includes at least the position information of the start marker indicating the travel start position and the end marker indicating the travel end position…” that means the route is produce using markers from starting to end;  see fig. 10 and ¶0108-¶0110 for Route M1 to Mn+1 that is produced;  see ¶0107-¶0116: external CPU read positon from DB for M1 to Mn+1… to perform initial estimate using 1st positioning 14e to track current position on produced route M1 to Mn+1}. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of US20170307398 by Iwaasa (Iwaasa hereafter).

RE Claim 3: 
Miyazaki disclose the autonomous running device according to claim 1. 
Miyazaki does not explicitly disclose further comprising: a surrounding information analysis unit that analyzes the information about the surroundings of the autonomous running device as surrounding information data and outputs the surrounding information data to the first position estimation unit; wherein the storage unit stores therein, as a positional information pattern, at least a feature of a surrounding environment for each of a plurality of positions in the area, wherein the first position estimation unit collates the surrounding information data with the positional information pattern and estimates the position of the autonomous running device.
Iwaasa teaches further comprising: a surrounding information analysis unit (surrounding information acquisition unit 200, which includes elements 201-206) that analyzes the information about the surroundings of the autonomous running device as surrounding information data {surrounding information acquisition unit 201 acquires surrounding information that is output from the first, second and third surrounding information acquisition sensors 221, 222, 223… the surrounding information acquisition unit 201 reads an accuracy information setting table storage unit 204 to determine the accuracy information of the acquired surrounding information…and records the accuracy information in the surrounding information recording unit 205} and outputs the surrounding information data to the first position estimation unit{position estimation unit corresponds to the contribution determination unit 111 on fig. 7; also see fig. 2 and 4, ¶0034: the contribution determination unit 111 receives the surrounding information from the vehicle 130 and generates update information that includes the received surrounding information, and updates a dynamic map information storage unit 122); 
- wherein the storage unit (dynamic map information storage unit 122) stores therein, as a positional information pattern, at least a feature of a surrounding environment for each of a plurality of positions in the area (¶0084-0093: dynamic map storage information 122 is shown in fig. 6, and includes each of the respective sets of dynamic map information 601 through 603, and 611 through 613, which includes as information items, "time information", "position information", "accuracy information", "surrounding information", and "vehicle ID"), wherein the first position estimation unit (111) collates the surrounding information data with the positional information pattern and estimates the position of the autonomous running device (¶0127 element 701 of  the contribution determination unit 111 reads the area definition
Information 400 based on the extracted position information, and determines the area corresponding to the position information; also see fig. 7 for 111).
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the technique of analyzing information data about surroundings of the autonomous vehicle and outputting data, and storing position pattern and vehicle estimates position onto the device of Miyazaki as taught by Iwaasa. One of ordinary skill in the art would have been motivated to make this modification in order to implement a dynamic map with high accuracy and high freshness using three-dimensional information (¶0002).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Iwaasa, and further in view of US20200231176 by Motoyama (Motoyama hereafter).

Claim 4:
Miyazaki in view of Iwaasa disclose the autonomous running device according to claim 3. 
Miyazaki in view of Iwaasa do not explicitly disclose wherein the surrounding information analysis unit sets a range including a certain elevation angle direction with respect to a movement direction of the autonomous running device as an acquisition range of the surrounding information data.
Motoyama teaches a control method  for a mobile body, and wherein the surrounding information analysis unit (The moving body external information detection unit 141, fig. 5) sets a range (using optimum angle calculation unit 305, ¶0111) including a certain elevation angle direction with respect to a movement direction of the autonomous running device as an acquisition range of the surrounding information data {¶0118: The laser range finder optimum angle calculation unit 305, from unit 141, calculates an optimum angle for adjusting the light projection direction of the laser  range finder 22 to a direction orthogonal to the road surface normal, on the basis of information on the normal direction of the flat plane forming the road surface flat plane, which is the information on the road surface normal, and outputs the calculated optimum angle to the laser range finder 22; also see fig. 2-3, 14 and ¶0110}.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the techniques of setting an acquisition range for surrounding information data that include an elevation angle with respect to movement of the autonomous vehicle onto the vehicle of Miyazaki in view of Iwaasa as taught by Motoyama. One .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of US20190294181 by Ohno (Ohno hereafter).

RE Claim 9:
Miyazaki discloses the autonomous running device according to claim 7.  
Miyazaki further discloses wherein, when the autonomous running device is deviated from the route (deviation due to slippage occurs when using encoder reliability (see ¶0034 and ¶0084) or in response to user 1 input in ¶0047), the route generation unit uses the position of the autonomous running device estimated by the first position estimation unit as a current position, (¶0047: When the AGV 10 reaches the instructed position, the operation management device 50 further transmits the coordinate data of the position to be next. The AGV 10 can also travel in the moving space S in response to the operation of the user 1 input to the terminal device 20; see route M1 to Mn+1 on fig. 10)
Miyazaki does not explicitly disclose reproduces the route from the current position to the target point.
Ohno teaches reproduces the route from the current position to the target point (¶0071: the processing circuit 51 adds new markers M.sub.a, M.sub.b, M.sub.c and M.sub.d so that the avoidance path bypasses the obstacle 70 located on the line segments connecting the markers M.sub.1 and M.sub.2. Thus, the vehicle 10A can avoid collision with the obstacle 70; ¶0104: changes the traveling path back to its initial traveling path, that means the system reproduces the route from the vehicle current position to the target point).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the techniques of reproducing the route from the current position to the target point onto the vehicle of Miyazaki as taught by Ohno. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the plurality of autonomous vehicles so from collide with one another (¶0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakajima (US 20170168498) teaches a position measurer that measures a local device position based on an amount of movement by a moving device; a map memory that stores a map created using information on a plurality of images picked up by an image picker; a position estimator that estimates the local device position based on the information on the plurality of images picked up by the image picker and information on the map stored in the map memory; a determiner that determines whether or not a difference between the local device position measured by the position measurer and the local device position estimated by the position estimator is within a predetermined error range; and a map editor that edits the map stored in the map memory when the determiner determines that the difference is out of the predetermined error range.
Suzuki (US 20200333789) an acquisition unit configured to acquire a first processing result including information for identifying the position of the mobile object and a second processing result including information for identifying the position of the mobile object, the first processing result being obtained by executing a first processing method on an image obtained by measuring at least surroundings of the mobile object by using a light receiving sensor installed on the mobile object, the second processing result being obtained by executing a second processing method different from the first processing method on an observation result obtained by observing the mobile object by using a light receiving sensor installed at a location at which it is possible to observe the mobile object; and a determination unit configured to determine the position of the mobile object based on the first processing result and the second processing result. 
Yamaji (US 20110254978) teaches a first position estimating unit configured to estimate a position of the information processing apparatus using a first position estimation technique to generate first position information, and to calculate a first evaluation value serving as accuracy evaluation information of the first position information; a second position estimating unit configured to estimate the position of the information processing apparatus using a second position estimation technique to generate second position information, the second position estimation technique being different from the first position estimation technique, and to calculate a second evaluation value serving as accuracy evaluation information of the second position information; a position-information obtaining unit configured to select, from the first position information and the second position information, position information whose evaluation value is higher than 
Maeno (US 20190004520) an obstacle detector configured to detect an obstacle; a map creator configured to create an environment map and record information about the obstacle on the environment map; an obstacle canceller configured to cancel the information about the obstacle recorded by the map creator from the environment map depending on the passage of time; and a router configured to set a moving route based on the information recorded on the environment map.
Matsukuma (JP2012068736) teaches A mobile body includes: an imaging apparatus 15 for imaging an external environment; a storage device 16 for storing images imaged by the imaging apparatus 15 at a plurality of teaching positions as stored images; an image processor for extracting the position of a first characteristic point group from a present image imaged by the imaging apparatus 15, extracting a second characteristic point group from the stored images, selecting the stored image that is the most approximate to the present image as an approximation image, setting the stored image imaged at the teaching position in front of the present position as a target stored image, performing parallel moving processing and magnification/reduction processing on the first characteristic point group, making the position of the first characteristic point group coincide with the position of the second characteristic point group in the target stored image in an error range fixed in advance and determining parallel moving amount of a lateral direction and a magnification/reduction ratio α at the time; and a control device for controlling traveling from a conversion result.

The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LAGUERRE whose telephone number is (571)272-8907.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/CARLOS LAGUERRE/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667